IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


SHERRILYN D. WASHINGTON,               : No. 142 MM 2014
                                       :
                     Respondent        :
                                       :
                                       :
             v.                        :
                                       :
                                       :
HARRY HAMILTON,                        :
                                       :
                     Petitioner        :


                                    ORDER


PER CURIAM
      AND NOW, this 3rd day of November, 2014, the Application for Extraordinary

Relief is DENIED.